DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 October 2020 has been entered in light of the RCE filed 27 November 2020. 
 
Response to Arguments
Applicant’s arguments submitted 23 October 2020 regarding the interpretation of the term “attachment mechanism” under 35 USC 112(f) were addressed in the Advisory Action mailed 2 November 2020 and in the Final Rejection mailed 26 August 2020. They are incorporated herein and maintained. 

Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
Regarding independent claim 1, Miller’222 teaches the device substantially as  claimed, but fails to disclose an “attachment mechanism”, as defined by paragraph [0041] of Applicant’s specification: 


Miller’222 is intended for use as a tissue resection device and necessarily moves relative to tissue during the cutting process; therefore, it would not be obvious to one of ordinary skill in the art to modify Miller’222 with an attachment mechanism that attaches the device to tissue. 
Regarding independent claim 11, although the device used to perform the method is present in the prior art (e.g. Miller’222), there is no such disclosure of using this device to perform the claimed method of deflecting a separate catheter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        17 March 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771